Citation Nr: 0603017	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 21, 1971, 
to June 20, 1975.  He had 2 years and 7 months of active 
service prior to March 21, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that awarded a 20 percent rating for 
genitourinary dysfunction with special monthly compensation 
under 38 U.S.C.A. § 1114(k) on account of loss of use of a 
creative organ.

The veteran has appealed the initial evaluation assigned for 
his residuals of prostate cancer.  Consequently, the Board 
will consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, this 
issue on appeal is as reflected on the title page.


FINDING OF FACT

Since the August 13, 2003 effective date of the grant of 
service connection, the veteran's residuals of prostate 
cancer have been manifested by daytime voiding intervals 
between one and two hours and awakening to void two times per 
night; he has loss of use of a creative organ due to the 
prostate cancer.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of prostate cancer have not been met; a higher 
rate of special monthly compensation is not warranted based 
on prostate cancer residuals.  38 U.S.C.A. §§ 1114(k), 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.115a, 4.115b (Diagnostic Code 7527) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through January 2004 and April 2004 notice 
letters, and a statement of the case (SOC) in December 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2004 and April 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the January 2004 and April 2004 notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004); VAOPGCPREC 8-03 (in cases such as this one, where 
there has been an appeal of a downstream issue following the 
grant of service connection, compliance with notification 
requirements with respect to the underlying service 
connection claim suffice).  Consequently, the Board does not 
find that the late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Ann Arbor, Michigan and the VA 
Outpatient Clinic in Jackson, Michigan.  Medical records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in May 2004, 
the veteran underwent a VA examination in relation to his 
claim, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  
See Fenderson, 12 Vet. App. at 126.

The veteran's residuals of prostate cancer are evaluated as 
20 percent disabling under 38 C.F.R. § 4.115b (Diagnostic 
Code 7527) (2005), for "Prostate gland injuries, infections, 
hypertrophy, postoperative residuals."  Under that code, a 
disability is rated as voiding dysfunction or urinary tract 
infection, whichever is predominant, which is under 38 C.F.R. 
§ 4.115a (2005), for "Ratings of the genitourinary system-
dysfunctions."  In this instance, a review of the medical 
evidence since August 13, 2003, reflects that the veteran's 
predominant residual problem is urinary frequency intervals 
as compared to urinary tract infections.  In this respect, a 
report of a May 2004 VA examination notes that the veteran 
had no history of urinary tract infections, and the 
subsequent medical evidence does not reflect otherwise.  
Therefore, the Board will consider the veteran's claim as one 
involving voiding dysfunction.  See 38 C.F.R. § 4.115b 
(Diagnostic Code 7527).

Voiding dysfunction is rated as urine leakage (to include 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence), urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.

For urinary frequency, under which the veteran was originally 
rated, a 20 percent rating is warranted for daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  Id.

For urine leakage, a 40 percent rating is warranted for 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
warranted for requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  Id.

For obstructed voiding, a 30 percent rating is warranted for 
urinary retention requiring intermittent or continuous 
catheterization.  Id.

Since August 13, 2003, the medical evidence shows that the 
veteran was first diagnosed with prostate cancer by Tony 
Pinson, M.D. in March 2000.  In June 2000, Dr. Pinson 
performed a radical retropubic prostatectomy on the veteran.  
There were no symptoms of voiding dysfunction on discharge 
from the hospital.  In an October 2000 urology note, Dr. 
Pinson reported that the veteran had no urinary incontinence.  
In January 2001, Dr. Pinson noted that the veteran was in 
good control and not wearing any pads.

The veteran was afforded a VA examination in May 2004.  The 
examiner diagnosed the veteran with status post suprapubic 
prostatectomy for prostate cancer.  The symptoms pertaining 
to the residuals of the prostate cancer were reported as:  
voiding every one to one-and-a-half hours during the day and 
voiding twice per night.  The examiner stated that there was 
no indication of a urinary tract infection, voiding 
obstructions, or need for catheterization.

Based on the medical evidence of record, the Board determines 
that, since the August 13, 2003 effective date of the grant 
of service connection, the veteran's residuals of prostate 
cancer warrants a rating of 20 percent.  The veteran 
experienced daytime intervals of voiding between one and two 
hours.  This meets the criteria for the 20 percent rating 
under urinary frequency.  See 38 C.F.R. § 4.115a.  A 40 
percent rating is not warranted, as there is no medical 
evidence that indicates the veteran experienced daytime 
intervals of voiding of less than one hour or awakening to 
void five or more times per night.  In fact, the medical 
evidence shows that the veteran awakened to void only twice 
per night, which does not even meet the criteria for 20 
percent.

The Board also points out that an initial rating in excess of 
20 percent is not assignable under any other rating criteria 
as set forth under 38 C.F.R. § 4.115a.  There is no medical 
evidence that the veteran has experienced urine leakage, 
incontinence, or obstructed voiding.  Therefore, those rating 
criteria do not apply, and the highest rating warranted for 
the veteran's residuals of prostate cancer falls under 
urinary frequency, as discussed above.

For all of the foregoing reasons, the Board finds that the 
claim for an initial evaluation in excess of 20 percent for 
residuals of prostate cancer must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for a greater initial evaluation, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran has also claimed that residuals of the prostate 
cancer have included erectile dysfunction and accompanying 
loss of use of a creative organ.  The RO has recognized this 
problem as a residual of the veteran's prostate surgery and 
has awarded special monthly compensation under 38 U.S.C.A. 
§ 1114(k).  Although VA must address such considerations when 
considering a claim for increased compensation, see Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991), the Board finds no 
provision under the law or applicable regulations that allow 
for an award of greater compensation than already granted by 
the RO.


ORDER

An initial evaluation in excess of 20 percent with special 
monthly compensation under 38 U.S.C.A. § 1114(k) for 
residuals of prostate cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


